           Case 2:20-cv-01914-AB Document 51 Filed 05/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TIMOTHY BROWN, et al.,                           :
           Petitioners,                           :          CIVIL ACTION
                                                  :          No. 20-1914
          v.                                      :
 SEAN MARLER,                                     :
          Respondent.                             :


                                             ORDER

       AND NOW, this 15th day of May, 2020, it is ORDERED that both parties must submit

supplemental briefs on the issue of whether “exceptional circumstances” exist that justify

exercising § 2241 habeas jurisdiction over the pretrial detainees at the FDC, in light of the

limited jurisdictional discovery that the parties have engaged in. The deadlines for this briefing

are as follows:

       •   Petitioner’s initial brief must be submitted on or before Wednesday, May 20, 2020.

       •   Respondent’s response brief must be submitted on or before Tuesday, May 26,

           2020.




                                              _s/ANITA B. BRODY,J._________
                                              ANITA B. BRODY, J.


Copies VIA ECF on 05/15/2020
